Citation Nr: 0115218	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  98-10 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chloracne due to herbicide agent exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's "consensual wife", and a private 
psychiatrist


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
October 1967.  

Historically, by an April 1969 rating decision, service 
connection was denied for a psychiatric disability, 
classified as anxiety reaction.  By a March 1995 rating 
decision, service connection was denied for a psychiatric 
disability, claimed as due to Agent Orange exposure and for 
skin disease, including as due to Agent Orange exposure.  
After appellant was provided timely notification of those 
rating decisions, he did not file a timely Notice of 
Disagreement therewith, except with regards to the March 1995 
rating decision's denial of service connection for a 
psychiatric disability, claimed as due to Agent Orange 
exposure.  However, after perfecting an appeal on that 
psychiatric disability service connection claim, appellant 
withdrew his appeal.  See an October 1995 written statement 
signed by appellant and his representative.  That March 1995 
rating decision represents the last final decision with 
regards to the service connection issues for a psychiatric 
disability and skin disease.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and September 1997 rating 
decisions by the San Juan, Puerto Rico, Regional Office (RO), 
which respectively denied entitlement to service connection 
for a psychiatric disability, to include post-traumatic 
stress disorder, and for chloracne due to herbicide agent 
exposure (Agent Orange).  It does not appear from the 
evidentiary record, however, that the RO has formally 
considered the finality of the prior March 1995 rating 
decision in question.  In Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that "the new and material evidence 
requirement was clearly a material legal issue which the BVA 
had a legal duty to address, regardless of the RO's 
actions."  See also Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 
1996).  Accordingly, the Board has reframed the service 
connection appellate issues as delineated on the title page 
of this decision; and said issues will be dealt with in the 
REMAND section below.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

With respect to the appellate issues, it should be pointed 
out that under the Veterans Claims Assistance Act of 2000, 
new duty to assist provisions are in effect, that include 
requiring VA to obtain certain relevant evidence, including 
relevant service records.  

Appellant alleges that he has an acquired psychiatric 
disability, including post-traumatic stress disorder, that is 
related to service.  The evidentiary record includes written 
statements and testimony by appellant and lay statements from 
former comrades pertaining to specific service stressors 
allegedly experienced by appellant in Vietnam.  Although the 
RO has obtained service medical records and certain service 
personnel records, it is unclear whether all available 
service personnel records have been obtained.  Additionally, 
it does not appear from the record that the RO has requested 
assistance in verifying service stressors from a military 
support group.  Thus, any additional service personnel 
records, available Operational Reports, Combat Operations 
After Action Reports, Morning Reports, Unit Histories, and 
any other relevant information/materials from the unit(s) 
appellant served with for the pertinent Vietnam service 
period in question might prove beneficial in deciding this 
appellate issue.  Consequently, the RO should contact the 
service department, a military support group, or any other 
appropriate source for additional assistance and materials in 
verification of any service stressors.  

Additionally, appellant has indicated that he was awarded SSA 
benefits.  However, although in March 1995, the RO sought 
records related to that SSA claim, it is unclear whether SSA 
responded to that request.  Since such records potentially 
might be material, the RO should again attempt to obtain such 
records and determine whether SSA may have any relevant 
medical records associated with that SSA claim.  Any negative 
response from SSA should be documented for the record.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), wherein it was 
held that VA breached its statutory duty to assist by failing 
to obtain SSA records, with regards to a service connection 
claim.

Although January 1969, February 1996, and September 1997 VA 
psychiatric examinations were conducted and diagnoses 
included anxiety disorder, the examiners did not render an 
opinion as to whether any acquired psychiatric disability was 
related to service.  Private clinical records indicate that 
post-traumatic stress disorder was diagnosed in 1994 and 
1998.  With respect to the other service connection appellate 
issue, appellant alleges that he has chloracne due to 
herbicide agent exposure.  It does not appear that appellant 
has been afforded an appropriate VA examination, such as 
dermatologic, to determine whether he has chloracne and if 
so, its etiology.  Under the Veterans Claims Assistance Act 
of 2000, new duty to assist provisions include requiring VA 
to provide medical opinion when such opinion is necessary to 
make a decision on a claim.  However, it appears that such 
duty to assist provisions requiring examinations or medical 
opinions are dependent on whether "new and material" 
evidence has been submitted to reopen the claims.  See, in 
particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 
(West 1991).  Therefore, since the case is being herein 
remanded primarily to obtain certain relevant records, after 
that development is undertaken and in the event that the RO 
determines that "new and material" evidence has been 
submitted to reopen the claims, the RO may then consider 
whether to arrange appropriate VA examinations, such as 
psychiatric and dermatologic examinations, with medical 
opinions specifically addressing the etiology of any acquired 
psychiatric disability and skin disorder that may be 
manifested.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appropriate 
service department, National Personnel 
Records Center (NPRC), or any other 
appropriate organization, to request any 
additional information/material which 
might substantiate appellant's 
allegations that he was exposed to in-
service stressors.  Such 
information/material includes, but is not 
limited to, any additional service 
personnel records and any relevant 
Operational Reports, Combat Operations 
After Action Reports, Morning Reports, 
and Unit Histories of the unit(s) he was 
assigned to in Vietnam from October 1966 
to October 1967.  To the extent 
reasonably feasible, the unit(s) involved 
and circumstances of an alleged mortar 
attack on "Camp Holloway" at Pleiku, 
Vietnam, on or about January 6, 1967, 
should be provided for the record.  

2.  The RO should request appellant to 
provide another written statement 
(preferably, a sworn statement) detailing 
specific stressors he experienced in 
service.  He should provide specific 
information, such as dates and location 
of the incidents, unit assignments, who 
was involved, and what occurred.  In the 
event he cannot recall the specific dates 
of the incidents and other particulars, 
he should as closely approximate the 
dates and give as much information as 
possible.  Appellant should be advised 
that he may substantiate the alleged in-
service stressors, such as by 
statements/affidavits from service 
medical personnel and "buddy" 
statements.  

3.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  
4.  The RO should obtain any additional, 
relevant VA medical reports, and 
associate these with the claims folder.

5.  The RO should obtain any relevant 
medical records associated with 
appellant's SSA claim in question and 
associate them with the claims folder.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).
7.  If it is deemed appropriate, such 
additional information and/or records 
provided by appellant, together with any 
pertinent information and records 
currently in the claims folder should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), or any other appropriate 
organization, for verification of any in-
service stressors.  The RO should request 
information as to whether appellant was, 
in fact, exposed to a service stressor as 
claimed.
8.  The RO should review all the 
additional evidence and consider whether 
new and material evidence has been 
submitted to reopen the claims of 
entitlement to service connection for a 
psychiatric disability, to include post-
traumatic stress disorder, and for 
chloracne due to herbicide agent exposure 
(Agent Orange).  If the RO denies the 
claims on the basis that new and material 
evidence has not been submitted, 
appellant should be provided a 
Supplemental Statement of the Case which 
includes appropriate laws and regulations 
pertaining to the finality of the March 
1995 rating decision, which denied 
service connection for a psychiatric 
disability and skin disease.  The 
Statement should include information 
regarding the prior denial and discuss 
the effect of the prior denial on the 
current claims.  
If the RO considers the claims for 
service connection for a psychiatric 
disability, to include post-traumatic 
stress disorder, and for chloracne due to 
herbicide agent exposure (Agent Orange) 
reopened, appropriate development should 
be undertaken, such as the following: 
A.  If it is deemed appropriate with 
consideration of the Veterans Claims 
Assistance Act of 2000 and 38 U.S.C.A. 
§ 5108, the RO should arrange an 
examination by a psychiatrist or 
psychiatrists to determine the nature and 
etiology of any acquired psychiatric 
disorder that may be present.  The 
examiner(s) should review the entire 
claims folder and express an opinion as 
to whether it is at least as likely as 
not that appellant currently has an 
acquired psychiatric disorder, including 
anxiety disorder and/or a post-traumatic 
stress disorder that is causally or 
etiologically related to military 
service.  The examiner(s) should state 
whether the Spanish diagnostic impression 
contained in a May 1997 private medical 
statement of record was accurately 
translated into English, and if not 
accurately translated, what is the 
correct English translation.  The entire 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior to examination.  
The report of examination should contain 
a detailed rationale for the medical 
conclusions, including with regard to the 
sufficiency of the claimed stressors.  If 
medically indicated, a psychological 
examination, with appropriate testing, 
should be accomplished.

B.  If it is deemed appropriate with 
consideration of the Veterans Claims 
Assistance Act of 2000 and 38 U.S.C.A. 
§ 5108, the RO should arrange an 
appropriate examination, such as a 
dermatologic examination, to determine 
the nature and etiology of any skin 
disorder present.  The examiner should 
review the entire claims folder and 
express an opinion as to whether it is at 
least as likely as not that appellant 
currently has a chronic skin disorder, 
including chloracne, or other acneform 
disease consistent with chloracne, that 
is causally or etiologically related to 
appellant's service, including any 
herbicide exposure.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



